E‘I~' GENERAL
                                EXAS




                          July 17, 1969


Honorable Preston Smith                Opinion No. M- 433
Governor of Texas
Austin, Texas                          Re:   Construction of
                                             Article 4513, V.C.S.,
                                             as amended by H.B.
                                             358, Acts of the
                                             61st Legislature,
                                             Regular Session,
Dear Governor Smith:                         1969

            Your request for an opinion asks the following
question:

            "Do the members presently serving
            on the Board of Nurses Examiners
            continue to serve until the expira-
            tion of their terms: or does Section
            1 of House Bill 358 require the
            appointment of a new Board of Nurses'
            Examiners?"

          Article 4513, Vernon's Civil Statutes, as
amended by Section 1 of House Bill 358, Acts of the 61st
Legislature, Regular Session, 1969, reads as follows:

                 "The Governor shall bielnially
            appoint a Board of Nurse Examiners
            to consist of six members and the
            term of office of those so appointed
            shall be two for six years: two for
            four years: and two for two years.
            The terms of office for members of
            the Board shall expire on January 31
            of odd-numbered years.  Each member
            of said Board shall be a registered
            nurse at least twenty-five years
            of age, of good moral character
                             -2157-
Honorable Preston Smith, page 2 (M-433)


          and 'a graduate of an accredited
          school of professional nursing,'
          and three members shall have at least
          three years' teaching experience in
          educational work among nurses. One
          of the two persons appointed every
          two years shall be a person with at
          least 'three years' teaching exper-
          ience in education work among nurses'."

Prior to the amendment, Article 4513 read as follows:

               "The Governor shall bien-
         nially appoint a Board of Nurse
         Examiners to consist of six members,
         and the term of office of those so
         appointed shall be two for six years:
         two for four years: and two for two
         years. Each member of said Board
         shall be a registered, graduate
         nurse at least twenty-five years of
         age, of good moral character and a
         graduate of a School of Nursing con-
         ne cted with a general hospital or
         sanitarium of good standing presided
         over by a graduate nurse, where a
         two or more years' training with a
         systematic course of instruction is
         given, and shall have at least three
         years ' teaching experience in educa-
         tional work among nurses. The mem-
         bers of the Board and the Educational
         Secretary shall each make and sub-
         scribe to the official oath, and the
         same shall, within thirty days after
         their appointment, be filed with the
         Secretary of State."

          It is noted that the changes made by Section 1
of House Bill 358, Acts of the 61st Legislature, Regular
Session, 1969, do not abolish the Board of Nurse Bxam-
iners, but instead merely provides for a definite ter-
mination date for the term of office for the Board
members and provides certain changes in the qualification
of Board members. Neither the caption of House Bill 358
                          -2158-
Honorable Preston Smith, page 3 (M-433)


nor the emergency clause nor any other section express
any intent by the Legislature to abolish the present
Board. See Comoere v. State, 107 Tex. Crim. 95, 295
S.W. 614 (1927).

           Section 30a of Article XVI of the Constitu-
tion of Texas provides board members may hold office
for no more than six (6) years.   The Legislature may
neither shorten nor extend a term of office set by
the Constitution.   Attorney General's Opinion No.
M-296  (1968). You are therefore advised that the mem-
bers presently serving on the Board continue to serve
until the expiration of the term for which they were
appointed.     e


                    SUMMARY

          Article 4513, Vernon's Civil Statutes,
     as amended by Section 1 of House Bill 358,
     Acts of the 61st Legislature, Regu1a.r Session,
     1969, does not abolish the present Board of
     Nurse Examiners and the members presently
     serving on the Board continue to serve until
     the expiration of the term for which they
     were appointed.




                                       C. MARTIN


Prepared by David Longoria
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
George Kelton, Vice-Chairman

                              -2159-
Honorable Preston Smith, page 4(M-b33)


Neil Williams
Roland Allen
Linward Shivers
Charles Rose

Hawthorne Phillips
Executive Assistant




                       -216’L